Citation Nr: 9908792	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.  

2.  Entitlement to an increased rating for the postoperative 
residuals of reconstructive surgery for degenerative joint 
disease of the left knee, currently rated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) rating for a 
chronic lumbar spine sprain.  

5.  Entitlement to an increased (compensable) rating for the 
residuals of a dislocation of the right index finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In November 1996, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West Supp. 1998).  

The case was previously before the Board in February 1997, 
when it was remanded for private and VA medical records.  As 
to the right knee service connection and right index finger 
rating issues, the requested development has been completed 
and the Board now proceeds with its review of those issues.  

The issues of entitlement to increased ratings for the 
postoperative residuals of reconstructive surgery for 
degenerative joint disease of the left knee, for degenerative 
joint disease of the cervical spine, and for a chronic lumbar 
spine sprain are the subjects of a REMAND at the end of this 
decision and will not otherwise be discussed herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to the issue of increased rating for residuals of dislocation 
of the right index finger.

2.  There is no competent evidence which would connect a 
current right knee disability to disease or injury during 
service or to a service-connected disability.

3.  The claim for service connection for residuals of a right 
knee injury is not plausible and VA has no further duty to 
assist the veteran regarding this claim.  

4.  The residuals of a dislocation of the right index finger 
do not limit function.  There is no ankylosis or analogous 
limitation of motion and the post surgical scar is not 
symptomatic.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
knee injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for an increased (compensable) rating for 
the residuals of a dislocation of the right index finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, 4.118, Part 4, Codes 
5225, 7803, 7804, 7805 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran must present a "well grounded" claim.  That is, 
he must present a claim which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Service connection is granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991).  That means that for a claim of service 
connection, there must be evidence of a current disability, 
evidence of disease or injury during service and evidence of 
a link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Here, the Board finds that the claim for service connection 
for the claimed residuals of a right knee injury is not well 
grounded because there is no competent evidence connecting a 
current right knee disability to disease or injury in 
service, or to a service-connected disability.  

Medical Records

The service medical records do not show any right knee 
injury, findings or diagnoses.  The veteran also had private 
treatment for the residuals of his April 1991 vehicle 
accident during service.  The private medical records do not 
show any right knee injury, findings or diagnoses.  There is 
no competent evidence of a chronic right knee disability 
during service.  38 C.F.R. § 3.303(b) (1998).  

There is no medical opinion linking the veteran's continued 
right knee complaint to any injury in service.  38 C.F.R. 
§ 3.303(b) (1998).  See Savage v. Gober, 10 Vet. App. 488, 
497 (1997).  


Opinion Evidence:  The Veteran

One of the medical reports indicates that the veteran 
believed his right knee was injured during service, when his 
left knee was injured.  Even, if the Board accepts as 
veracious, that there was a right knee injury in service, 
this would be insufficient standing alone to establish the 
existence of disability because the veteran does not have the 
medical training and experience to connect the injury in 
service to a disability.  The opinion of a trained medical 
professional is required.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Here, the veteran has been repeatedly 
examined and no physician or other competent witness has 
linked a current disability to injury in service.   

The veteran has testified that he was told that his service-
connected left knee disorder caused a right knee disorder.  
The veteran's testimony as to what he was told, even if the 
individual who told him was a qualified physician, that by 
itself, would not constitute competent evidence.   Any 
statement from an appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis.  He has failed 
to provide a statement from his doctor.   See Warren v. 
Brown, 6 Vet. App. 4 (1993).  Whether one disability caused 
another is a medical question of causation which is beyond 
the veteran's expertise.  His bare assertion that his 
service-connected left knee disability caused a right knee 
disability is not competent evidence.  See Grivois v. Brown, 
6 Vet. App. 136 (1994).  

Not only is the veteran not competent to testify about a 
medical nexus or connection, as a lay witness, his testimony 
is not competent evidence of a current disability.  A current 
disability must be confirmed by a diagnosis or other evidence 
from a qualified medical professional.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  



Opinion Evidence:  The Doctors

Initially, the Board notes that there have been some recent 
right knee diagnoses and the physicians have not related the 
diagnoses to disease or injury in service or to a service-
connected disability.  

In a letter dated in April 1990, A. John Tassin, Jr., M.D., 
described the residuals of a pre-service accident in January 
1990.  The veteran had abrasions and contusions of both 
knees, with some tenderness and decreased range of motion.  
He was placed on physical therapy and showed gradual 
improvement.  In March 1990, the doctor felt that the veteran 
had improved to the point that he could be discharged from 
the doctor's care.  

John E. Cobb, M.D., reported on his November 1992 examination 
of the veteran.  The veteran's complaints included pain in 
both knees.  He particularly complained of aching, popping, 
weakness, stiffness, and a tendency to give way.  The doctor 
noted left knee findings.  The only right knee comment was 
that it was "hurting him some, he had no injury to this 
knee."  The impression was chondromalacia patella, 
bilateral.  The doctor did not relate the chondromalacia to 
disease or injury during service or to a service-connected 
disability.  As quoted above, the doctor expressed the 
opinion that his diagnosis was not related to injury.  

In August 1994, Dr. Tassin reported that, in August 1993, the 
veteran was in a store when a shelf fell on him and injured 
his right leg and knee.  The initial impression was a 
musculoligamentous injury to the right knee.  A possible tear 
of the meniscus was considered.  The veteran continued to 
have some pain in the right knee.  In August 1994, the doctor 
discharged the veteran from his care for injuries sustained 
in the store accident.  This report links the veteran's right 
knee symptoms to a post service injury.  Significantly, it 
did not link any current right knee symptoms to disease or 
injury during service or to a service-connected disability.  

Other physicians have noted the veteran's right knee 
complaints without a current diagnosis or connection to 
disease or injury during service, or to a service-connected 
disability.  

In October 1992, a private physician, William E. Smith, M.D., 
noted that the veteran complained of pain in his right knee 
and occasional catching and giving way.  The veteran 
reportedly believed that it was injured during service, when 
he injured his left knee.  The doctor stated that examination 
of the right knee was within normal limits, with the 
exception of complaints of tenderness and pain.  X-rays 
showed no bony pathology.  It was the doctor's impression 
that the veteran had left knee impairment; no right knee 
disability was diagnosed.  

VA clinical records show the veteran complained of pain in 
both knees in May 1995.  He reported pain since an August 
1994 industrial accident.  He was seen in the orthopedic 
clinic.  There were no right knee abnormalities or diagnosis.  
May 1995 X-rays of the right knee showed no definite 
fracture, bony pathology or soft tissue calcification.  

In January 1996, Clark A. Gunderson, M.D., discussed an 
August 1994 industrial injury in which the veteran "fell 
down onto the deck, landing on both knees."  Left knee 
symptoms were noted.  Right knee injury residuals were not 
reported or diagnosed.  

On the April 1997 VA examination, the right knee was normal 
and there was no right knee diagnosis.   

Analysis

A claim which is plausible or "well grounded" includes 
evidence which links the current disability to disease or 
injury during service, or to a service-connected disability.  
As noted above, there is no competent evidence connecting a 
current right knee disorder to disease or injury in service, 
or to a service-connected disability.  Without evidence of a 
connection, the claim is not well grounded and must be 
denied.  

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for a right knee 
disability on the basis that it was not well grounded, the 
Board concludes that this was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  The rating decisions, 
statement of the case and supplemental statement of the case 
adequately informed the veteran of the lack of evidence to 
support his claim.  Particularly, the May 1998 supplemental 
statement of the case (at page 2) told the veteran that it 
was necessary to provide evidence which demonstrated a 
"possible relationship to service."  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996).  He has not provided such evidence so 
the claim is not well grounded and must be denied.  

An Increased (Compensable) Rating for the 
Residuals of a Dislocation of the Right Index Finger

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the Court discussed the Board's characterization of a 
claim for a higher rating stemming from an original rating as 
a claim for an "increased rating."  As used in some 
contexts, particularly those dealing with the RO or "agency 
of original jurisdiction," the term "increase" refers to a 
higher rating than previously assigned by the RO.  As 
generally used in the appellate context, and particularly in 
this decision, the term "increased" rating or evaluation 
simply refers to an increase above the rating assigned by the 
RO.  

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected right index 
finger disability within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim for an increased rating for the residuals of a 
dislocation of the right index finger.  See 38 U.S.C.A. 
§ 5107(a).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

There is no specific rating code for residuals of a 
dislocation of the right index finger.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  A minimum compensable (10 percent) rating for an 
injury to the index finger requires ankylosis.  38 C.F.R. 
Part 4, Code 5225 (1998).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  

(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a, Notes preceding 
Code 5220 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
Therefore, unless the disability approximates or is analogous 
to ankylosis, a non-compensable rating must be assigned.  
38 C.F.R. §§ 4.7, 4.20, 4.31 (1998).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  During service, in November 1990, the 
veteran dislocated the metacarpal phalangeal joint of his 
right index finger.  X-rays revealed compression fragments 
off the dorsal metacarpal head.  The injury was treated with 
surgery and splitting.  Subsequent service department 
clinical notes indicate limitation of motion improving with 
treatment.  

On VA examination in September 1993, the veteran's right hand 
was noted to have a volar scar over the second metacarpal, 
about 2 inches long.  It was well healed and nontender.  
Range of motion of the hand was good.  Grip strength was 5/5.  
The diagnosis was dislocation of the left index finger, 
healed.  

The veteran was subsequently examined, primarily for other 
orthopedic complaints, on numerous occasions by VA and 
private doctors.  None of the physicians reported ankylosis 
or any limitation of motion which would be analogous to 
ankylosis.  38 C.F.R. § 4.20 (1998).  The physicians did not 
report any arthritis, pain or limitation of motion which 
warrant a compensable rating.  38 C.F.R. § 4.59 and Part 4, 
Code 5003 (1998).  The physicians did not indicate that the 
surgical scar was painful, tender or otherwise symptomatic.  
38 C.F.R. § 4.118 (1998).  The physicians did not identify 
any basis for a compensable rating.  

On the February 1998 VA examination, the veteran complained 
that hand pain occurred 2 to 3 times a week.  The physician 
found there were no anatomical or functional defects.  There 
were normal grasp, push and twist.  There was a well-healed 
5-centimeter scar; it was not indicated to be symptomatic.  
X-ray studies of the hand were negative.  The diagnosis was 
"Status post injury to the right index finger, with surgery 
in 1990.  No residual."  

At his November 1996 Board hearing, the veteran testified 
that he sometimes has a pain shooting down.  He reported that 
he could pick-up and do normal things and every now and then 
had some pain in the hand.  Hearing transcript, at 14.  The 
veteran is competent to testify as to what he experiences and 
his testimony is credible.  However, his testimony does not 
identify any applicable criteria for a compensable rating.  
The reports of the physicians provide the most probative 
evidence and those reports show that there is not residual 
which would approximate or be analogous to any applicable 
criteria for a compensable rating.  38 C.F.R. § 4.7, 4.20, 
4.59, 4.71a, 4.118, Part 4, Codes 5225, 7803, 7804, 7805 
(1998).  The evidence on this point is not in relative 
balance; rather; the medical records provide a preponderance 
of evidence against the claim.  38 U.S.C.A. § 5107(b) (West 
1991).  Consequently, the Board must deny the appeal for a 
compensable rating. 


Extra-schedular Evaluation

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Service connection for residuals of a right knee injury is 
denied.  

An increased (compensable) rating for the residuals of a 
dislocation of the right index finger is denied.  


REMAND

On the February 1998 VA examination, the veteran reported 
that left knee pain was constant and 8 on a scale from 1 to 
10.  The examiner reported left knee flexion was 135 degrees 
and extension was 0 degrees without commenting on the effects 
of pain or how pain limited motion.  Previous VA examinations 
disclosed instability and there was no comment on this 
examination as to subluxation or instability. The diagnosis 
was status post injury of the left knee with anterior 
cruciate ligament reconstruction, in 1991, with residuals.  
What the residuals were and how they impaired the veteran was 
not clear from the examination report.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Similarly, the report of pain on all 
movement of the cervical spine does not adequately describe 
the extent of the impairment.  

The RO denied higher ratings for the veteran's neck and back 
on the basis that the current residuals are the result of a 
post service injury in August 1994.  What part of the current 
disability is due to injury in service and what part of the 
injury is due to the post service injury raises a medical 
question which requires the analysis of a physician.  

While the Board regrets the further delay, the claim must be 
returned to the RO for further examination of the veteran and 
medical opinion.  

The issues of entitlement to an increased rating for the 
postoperative residuals of reconstructive surgery for 
degenerative joint disease of the left knee, degenerative 
joint disease of the cervical spine, and chronic lumbar spine 
sprain are REMANDED to the RO for the following:  

1.  The RO should schedule the veteran for 
a VA orthopedic examination limited to the 
veteran's left knee, cervical and lumbar 
spine.  The entire claims folder and a 
copy of this Remand must be made available 
to and be reviewed by the examiner prior 
to the examination.  All necessary tests 
and studies should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  
The physician should provide complete 
rationale for all conclusions reached and 
should specifically express an opinion on 
the following questions:  

a.  The February 1998 VA examination 
indicated that the veteran reported pain 
was constant and 8 on a scale of 1 to 10.  
In rating the disability, the examiner 
must report how pain affects function, 
particularly how it limits motion.  

The examiner must repot the range of left 
knee motion, describing any limiting 
factors.  If the veteran experiences pain 
on motion, the physician should express an 
opinion as to the credibility of the 
complaints and the specify the evidence on 
which he bases his assessment.  The doctor 
should report at what point in the range 
of motion any pain appears and how it 
affects motion.  If motion is not limited 
by pain or other factors, the doctor 
should so state.  

b.  Describe any and all functional loss 
affecting the left knee including any 
locking, weakened movement, fatigability 
and lack of endurance, incoordination, 
swelling, deformity, atrophy of disuse, 
disturbance of locomotion or interference 
with weight bearing.  If possible, the 
examiner should describe the functional 
impairment in terms of the degree of 
additional range-of-motion lost.  If there 
is no other functional loss, the examiner 
should so state.  

c.  Describe all subluxation and 
instability of the left knee including 
varus or valgus and anterior-posterior 
instability.  The ligaments which are 
affected by instability and those which 
are unaffected should be reported.  If 
there is no subluxation or instability, 
the examiner should so state.  

d.  After reviewing the record, the 
physician should express an opinion as the 
limitation of cervical and lumbar spine 
function, particularly loss of range of 
motion, which is due to the injury during 
service and that portion of the current 
impairment which is due to the post 
service injury.  The extent of the current 
cervical and lumbar spine disability 
should be described as required in DeLuca.  
That is, the examiner must repot the 
current range of cervical and lumbar spine 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  
If motion is not limited by pain or other 
factors, the doctor should so state.  

e.  Describe all functional loss affecting 
the cervical and lumbar spine including 
any locking, weakened movement, 
fatigability and lack of endurance, 
incoordination, swelling, deformity, 
atrophy of disuse, etc.  If possible, the 
examiner should describe the functional 
impairment in terms of the degree of 
additional range-of-motion lost.  If there 
is no other functional loss, the examiner 
should so state.  

f.  The examiner should express an opinion 
as to how much of the current cervical and 
lumbar spine disability is due to the 
injury in service and how much is due to 
post service injury.  He should explain 
his opinion with reference to loss of 
motion due to the injury in service and 
loss of motion due to post service injury.  
If the doctor is unable to distinguish the 
post service injury residuals from the 
residuals of the injury in service, he 
should so state.  

2.   The veteran should be given adequate 
notice of this examination and if he 
fails to report for the examination, that 
fact must be noted in the claims folder.  
A copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
associated with the claims folder.  If 
the veteran fails to report for 
examination, the RO should consider the 
provisions of 38 C.F.R. § 3.655 (1998) 
and should give him an opportunity to 
explain any good cause he may have for 
failing to report for the examination.  

3.  Subsequently, the RO should review 
the claims folder and ensure that the 
aforementioned medical opinion report is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner or fails to include adequate 
responses to the specific opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO should subsequently adjudicate 
the issues of increased rating for the 
veteran's left knee, cervical and lumbar 
spines, and any other issue which might 
be inextricably intertwined, with 
consideration given to all of the 
evidence of record, and any additional 
medical evidence obtained pursuant to 
this remand.  The readjudication of the 
claim should include relevant discussion 
and consideration of the law and 
applicable regulations, and should be 
within the analytical framework provided 
by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   The RO should also 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  The 
remand herein is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

 Department of Veterans Affairs

